October 8, 2015




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                          BARBARA WHITE, Appellant

NO. 14-14-00593-CV                           V.

        JAMES N. WHITE, JR. AND AUDREY R. GORHAM, Appellees
                  ________________________________

       This cause, an appeal from the trial court’s final divorce decree and qualified
domestic relations order signed April 22, 2014, was heard on the transcript of the
record. We have inspected the record and find the trial court erred in denying
appellant’s requested name change without explanation. We therefore order the
portion of the final divorce decree denying without explanation appellant’s request
for a name change REVERSED and ordered severed and REMAND to the trial
court to either grant the requested name change or state a reason in the decree for
not doing so.

       We AFFIRM the remainder of the trial court’s final divorce decree and
qualified domestic relations order.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.